            Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 1 of 35




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

CHRISTIAN ZARCO,                                  §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §
                                                  §              CIVIL ACTION NO. 1-21-cv-509
HERITAGE TRANSPORT, LLC AND                       §
KENNETH RAY JEWETT,                               §
                                                  §
        Defendant.                                §


                      DEFENDANT HERITAGE TRANSPORT, LLC’S
                          FEDERAL NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, Defendant Heritage Transport, LLC (collectively referred to as “Heritage

Transport” or “Defendant”) and files this Notice of Removal under 28 U.S.C. §1446(a) and

respectfully shows the Court the following:

                                           I.
                                  FACTUAL BACKGROUND

        1.1    On or about April 28, 2021, Plaintiff filed Plaintiff’s Original Petition in the matter

styled Christian Zarco v. Heritage Transport, LLC and Kenneth Ray Jewett, Cause No. D-1-GN-

21-001943, pending in the 53rd Judicial District Court of Travis County, Texas, in which Plaintiff

made a claim for damages pursuant to an automobile accident which occurred on or about August

18, 2019.

        1.2    Plaintiff served Defendant Heritage Transport with Plaintiff’s Original Petition and

process on May 10, 2021.



                                                 1
9416599v1
03982.644
             Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 2 of 35




        1.3     Simultaneously with the filing of this Notice of Removal, Defendant submits the

following:

               Exhibit A: Index of the Travis County District Clerk that clearly identifies each

                document and indicates the date the document was filed in state court.

               Exhibit B: Plaintiff’s Original Petition and Request for Disclosure (filed April 28,

                2021)

               Exhibit C: Citation issued to Heritage Transport, LLC

               Exhibit D: Defendant Heritage Transport, LLC’s Original Answer (filed May 28,

                2021)

               Exhibit E: Travis County District Court Docket Sheet

                                             II.
                                     BASIS FOR REMOVAL

        2.1     Defendant files this notice of removal within 30 days of receiving Plaintiff’s

Original Petition and Request for Disclosure. See 28 U.S.C. §1446(b). This Notice of Removal

is being filed within one year of the commencement of this action. See id.

        2.2     Venue is proper in the U.S. District Court for the Western District of Texas 28

U.S.C. §§ 1332 (a)(1), 1441 9a), and 1446.

        2.3     Removal is proper based upon diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

        A.      THE PARTIES ARE OF DIVERSE CITIZENSHIP.

        2.4     Plaintiff is and was at the time he filed this lawsuit, a citizen of the State of Texas

(Exhibit B, p. 1).




                                                  2
9416599v1
03982.644
                Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 3 of 35




           2.5      Defendant Heritage Transport, LLC is an Indiana company with its principal place

of business in Indiana and is a citizen of the State of Indiana for diversity purposes, and therefore,

complete diversity exists.

           2.6      Defendant Kenneth Ray Jewett is not a citizen of the State of Texas. (Exhibit B, p.

1) for diversity purposes, and therefore, complete diversity exists.1

           B.       THE AMOUNT IN CONTROVERSY EXCEEDS THE JURISDICTIONAL REQUIREMENTS

                    FOR SUBJECT MATTER JURISDICTION.

           2.7      The amount in controversy in the State Civil Action exceeds $75,000, excluding

interest and costs. 28 U.S.C. §1332(a). Plaintiff has specifically plead she is seeking “monetary

relief over $1,000,000.00.” (Exhibit B, p. 5). Thus, the amount in controversy exceeds that required

for federal jurisdiction.

                                           III.
                          THE REMOVAL IS PROCEDURALLY CORRECT

           3.1      Defendant Heritage Transport was served with Plaintiff’s Original Petition and

Request for Disclosure and process on May 10, 2021. This notice of removal is filed within the

30-day time period required by 28 U.S.C. § 1446(b).

           3.2      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because this

District and Division include the county in which the state action has been pending and because a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District and

Division.

           3.3      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.




1
    Defendant Kenneth Ray Jewett has not been served as of the filing of this Notice of Removal
                                                          3
9416599v1
03982.644
            Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 4 of 35




        3.4     Pursuant to 28 U.S.C. §1446(d), promptly after Defendant files this Notice, written

notice of the filing will be given to Plaintiff, the adverse party.

        3.5     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal

will be filed with the Clerk of the Travis District Court, promptly after Defendant files this Notice.

                                               IV.
                                           CONCLUSION

        WHEREFORE, PREMISES CONSIDERED, Defendant Heritage Transport, LLC

respectfully request that the Court remove the State Civil Action to United States District Court

for the Western District of Texas, and to grant Defendant all other and further which the Court

deems Defendant is entitled to under law, in equity, or otherwise.

                                                Respectfully Submitted,




                                                Daniel P. Buechler
                                                State Bar No. 24047756
                                                THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                                700 N. Pearl Street, 25th Floor
                                                Dallas, Texas 75201
                                                Telephone: (214) 871-8200
                                                Facsimile: (214) 871-8209
                                                Email: dbuechler@thompsoncoe.com

                                                Lauren C. Doughty
                                                State Bar No. 24087442
                                                THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                                701 Brazos, Suite 1500
                                                Austin, Texas 78701
                                                Telephone: (512) 708-8200
                                                Facsimile: (512) 708-8777
                                                Email: ldoughty@thompsoncoe.com

                                                ATTORNEYS FOR DEFENDANT
                                                HERITAGE TRANSPORT, LLC




                                                   4
9416599v1
03982.644
            Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 5 of 35




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 9, 2021, I served the following document on all counsel of
record via electronic notice and/or facsimile pursuant to and in accordance with the Federal Rules
of Civil Procedure:

Benedict “Ben” James
Lauren Spencer
Esteban Sandoval
Sandoval James PLLC
Benedict.James@sj-lawfirm.com
Lauren.Spencer@sj-lawfirm.com
Esteban.Sandoval@sj-lawfirm.com
4807 Spicewood Spring Road,
Bldg 2, Suite 100
Austin, Texas 78759
512.382.7707
512.382.6646 (fax)

ATTORNEYS FOR PLAINTIFF




                                                    Lauren C. Doughty




                                                5
9416599v1
03982.644
            Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 6 of 35




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

CHRISTIAN ZARCO,                                 §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §
                                                 §             CIVIL ACTION NO.
HERITAGE TRANSPORT, LLC AND                      §
KENNETH RAY JEWETT,                              §
                                                 §
         Defendant.                              §


                               STATE COURT RECORD INDEX


         The following in an index of all documents that clearly identifies each document and

indicates the date the document was field with the Travis county District Court in this case.

Exhibit                Date                                  Document

     A                June 8, 2021                      State Court Record Index

     B                April 28, 2021                    Plaintiff’s Original Petition

     C                May 7, 2021                       Citation Issued to Heritage Transport,
                                                        LLC

     D                May 28, 2021                      Defendant Heritage Transport, LLC’s
                                                        Original Answer to Plaintiff’s Original
                                                        Petition

     E                June 8, 2021                      Travis County District Docket Sheet




                                                 1
9415266v1
03982.644
                                                                                        EXHIBIT A
       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 7 of 35

                                                                                  4/28/2021 2:23 PM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                                                                                  Travis County
                                CAUSE NO.D-1-GN-21-001943                                      D-1-GN-21-001943
                                                                                                   Ruben Tamez

 CHRISTIAN ZARCO                                                   IN THE DISTRICT COURT
 Plaintiff;

 VS.                                                             53RD JUDICIAL DISTRICT

 HERITAGE TRANSPORT,LLC AND
 KENNETH RAY JEWETT
 Defendants,                                                        TRAVIS COUNTY,TEXAS


                            PLAINTIFF'S ORIGINAL PETITION



       COMES NOW, Plaintiff, CHRISTIAN ZARCO, hereinafter referred to by name or as

"Plaintiff," and complains of HERITAGE TRANSPORT, LLC and KENNETH RAY

JEWETT (hereinafter referred to by name or as "Defendants,") and for cause of action would

respectfully show unto the Court as follows:

                                          I.
                               DISCOVERY CONTROL PLAN

1.     Plaintiff intends for discovery to be conducted under Level 3 of RULE 190 of the TEXAS

RULES OF CIVIL PROCEDURE.


                                            PARTIES

2.     Plaintiff is an individual residing in Leander, Travis County, Texas.

3.     Defendant KENNETH RAY JEWETT is an individual and not a resident ofTexas. This

       Defendant may be served by and through the Secretary of State via in-person delivery or

       overnight mail to James E. Rudder Building 1019 Brazos, Room 105, Austin, Texas 78701

       or certified mail return-receipt-requested to the Secretary of State via certified mail return-

       receipt-requested to P.O. Box 12079, Austin, Texas 78711-2079.




                                                                                              EXHIBIT B
         Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 8 of 35




                 This nonresident Defendant does not have a designated agent for service ofprocess;

        the nonresident does not maintain a regular place of business in Texas; and the nonresident

         does not have a designated agent for service of process. However, this lawsuit arises from

         the nonresident's business in Texas. Specifically, this Defendant committed a negligent

         act, described in further detail below, with reasonably foreseeable consequences in Texas.

4.       Defendant HERITAGE TRANSPORT, LLC is a foreign, legal entity conducting

         business in the State ofTexas. This Defendant may be served by and through its registered

        agent, C T Corporation, 1999 Bryan Street, Suite 900, Dallas, Texas 75201, or wherever

        else it may be found.


                                   JURISDICTION & VENUE

5.      The subject matter in controversy is within the jurisdictional limits ofthis court. This court

hasjurisdiction over the parties because Defendants reside and/or do business in the State ofTexas.

The court has jurisdiction over Defendants because they purposefully availed themselves of the

privileges and benefits of conducting business in Texas and by committing a tort, which is the

basis ofthis suit, in whole or in part in Texas.

6.       Venue is proper before this Court under § 15.002(a)(1) of the TEXAS CIVIL PRACTICE &

REMEDIES CODE because the crash which injured Plaintiff and a substantial part of the events

giving rise to this claim occurred in Travis County, Texas.

                                               IV.
                                              FACTS

7.      On or about August 18, 2019, Plaintiff; CHRISTIAN ZARCO,was lawfully traveling on

FM 620 in Austin, Travis County, Texas, when Defendant KENNETH RAY JEWETT failed to

maintain control over his vehicle, failed to control speed, failed to maintain an assured clear




Plaintiff's Original Petition                                                                Page -2-
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 9 of 35




distance, and crashed into the rear of Plaintiffs vehicle.. At the time of the collision, Defendant

KENNETH RAY JEWETT was operating his vehicle in the course and scope ofhis employment

with, or in furtherance of the business of, Defendant HERITAGE TRANSPORT, LLC. As a

result ofthis collision, Plaintiff CHRISTIAN ZARCO sustained injuries and damages as further

set out below.

                                      V.
                 CAUSES OF ACTION AGAINST KENNETH RAY JEVVETT

8.      The occurrence made the basis of this suit, reflected in the above paragraph, and the

resulting injuries and damages ofPlaintiff was proximately caused by the negligent conduct ofthe

Defendants. Defendant KENNETH RAY JEVVETT operated the vehicle he was driving in a

negligent manner because he violated duties that he owed Plaintiff to exercise ordinary care in the

operation of his motor vehicle in one or more ofthe following respects:

                 in failing to keep a proper lookout or such lookout, which a person of ordinary
                 prudence would have maintained under same or similar circumstances;

             b. in driving at a speed greater than was reasonable and prudent under the
                circumstances in violation of Section 545.351 ofthe Texas Transportation Code;

            c. in failing to maintain control of his vehicle;

            d. in failing to control the speed of his vehicle;

            e. in failing to maintain an assured clear distance from Plaintiffs vehicle in violation
               of Section 545.062 of the Texas Transportation Code; and

            f. in driving his vehicle while distracted.

Defendant's negligence was a proximate cause of Plaintiff's injuries alleged herein.

9.      Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence, negligence per se, and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.




Plaintiff's Original Petition                                                               Page -3-
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 10 of 35




                                     VI.
              CAUSES OF ACTION AGAINST HERITAGE TRANSPORT,LLC

10.     Defendant HERITAGE TRANSPORT, LLC is liable under the theory of respondeat

superior in that Defendant KENNETH RAY JEWETT was acting within the course and scope

of his employment with, or in furtherance of the business of, Defendant HERITAGE

TRANSPORT,LLC at the time the incident occurred. Defendant HERITAGE TRANSPORT,

LLC is responsible for the acts and/or omissions ofDefendant KENNETH RAY JEWETT which

whether taken singularly or in any combination, constitute negligence, negligence per se, and gross

negligence which proximately caused the collision and injuries and other losses as specifically set

forth herein.

1 1.    In addition, Defendant HERITAGE TRANSPORT,LLC was independently negligent in

one or more ofthe following aspects:

            a.   negligent hiring;
            b.   negligent retention;
            c.   negligent training;
            d.   negligent supervision; and
            e.   negligent entrustment.

12.     Defendant HERITAGE TRANSPORT, LLC is liable for the negligent entrustment of

the subject motor vehicle to KENNETH RAY JEWETT. Defendant HERITAGE

TRANSPORT, LLC owned and/or controlled the vehicle operated by KENNETH RAY

JEWETT at the time of the collision that makes the basis for Plaintiff's lawsuit. Defendant

HERITAGE TRANSPORT,LLC negligently entrusted the motor vehicle to KENNETH RAY

JEWETT,whom Defendant knew or should have known was an unlicensed, incompetent and/or

reckless driver. Defendant violated the duty to exercise ordinary care in the entrustment and

operation ofthe company vehicle.

13.     Each of these acts and/or omissions, whether taken singularly or in any combination



Plaintiff's Original Petition                                                             Page -4-
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 11 of 35




constitutes negligence and negligence per se and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

                                              VII.
                                            DAMAGES

14.      As a direct and proximate result of the collision and the negligent conduct of the

Defendants, Plaintiff, CHRISTIAN ZARCO, suffered severe bodily injury to her neck, back,

spine, and other parts of his body generally.

15.      As a further result of all ofthe above, Plaintiff has incurred expenses for medical care and

attention. These expenses were incurred for the necessary care and treatment of the injuries

resulting from the incident complained of. The charges are reasonable and were the usual and

customary charges made for such services in the County where they were incurred.

16.     Asa further result ofthe injuries sustained by the Plaintiff, there is a reasonable probability

that he will require further medical care and attention and will incur future reasonable and

necessary expenses for medical care and attention.

17.     Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of her peers. However, Texas Rule of Civil Procedure 47 requires Plaintiff to

affirmatively plead the amount of damages sought. In compliance with the rule, Plaintiff pleads

for monetary relief over $1,000,000.00.

                                               VIII.
                                            INTEREST

18.     Plaintiff further requests both pre-judgment and post-judgment interest on all his damages

as allowed by law.

                                              IX.
                                         JURY DEMAND

19.     Plaintiff demands a trial by jury and tenders payment this date of the required jury fee.



Plaintiff's Original Petition                                                                 Page -5-
       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 12 of 35




                                             X.
                                     RULE 193.7 NOTICE

20.     Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives actual notice to

Defendants that any and all documents produced by Defendants in response to written discovery

may be used against each Defendant and all Defendants producing the documents at any pre-trial

proceeding and/or at the trial ofthis matter, without the necessity ofauthenticating the documents.

                                              XI.
                                            PRAYER

        WHEREFORE,PREMISES CONSIDERED,Plaintiff requests that Defendants be cited to

appear and answer, and on final trial, Plaintiff has judgment against Defendants in an amount

within the jurisdictional limits of this Court, together with all pre-judgment and post-judgment

interest as allowed by law, costs of Court, and for such other and further relief to which Plaintiff

may be justly entitled by law and equity, including, but not limited to:

     a) Physical pain and suffering in the past;
     b) Physical pain and suffering in the future;
    c) Mental anguish in the past;
     d) Mental anguish in the future;
    e) Past medical expenses;
    f) Future medical expenses;
     g) Physical impairment in the past;
     h) Physical impairment in the future;
     i Physical disfigurement in the past;
     )
   j) Physical disfigurement in the future;
     k) Loss of wages in the past;
     I Loss of wages in the future;
     )
     m)Loss of past/future wage earning capacity;
     n) Pre-judgment interest;
     o) Post-judgment interest;
     p) Exemplary damages; and
     q) Property damage and diminution of property value.


                                             [SIGNATURES ON NEXT PAGE]




Plaintiff's Original Petition                                                              Page -6-
       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 13 of 35




                                   Respectfully submitted,

                                  SANDOVAL I JAMES,PLLC


                                  By:/s/Lauren Spencer
                                  Benedict "Ben" James
                                  Texas Bar No.: 24058518
                                  Benedict.James@si-lawfirm.com
                                  Lauren Spencer
                                  Texas Bar No.: 24096336
                                  Lauren.Spencer@sj-lawfirm.com
                                  Esteban Sandoval
                                  Texas Bar No.: 24083789
                                  Esteban.Sandoval@sj-lawfirm.com4807
                                  Spicewood Spring Road,
                                  Bldg 2, Suite 100
                                  Austin, TX 78759
                                  Tel.:(512)382-7707
                                  Fax:(512)382-6646
                                  Attorneys for Plaintiff




Plaintiffs Original Petition                                            Page -7-
                 Created with a trialDocument
           Case 1:21-cv-00509-RP     version of 1
                                                Syncfusion Essential
                                                  Filed 06/09/21     PDF14 of 35
                                                                  Page

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    05/10/2021
                                                                                                    CT Log Number 539524859
TO:         Debi Dobbins
            The Heritage Group
            5400 W 86th St
            Indianapolis, IN 46268-1502

RE:         Process Served in Texas

FOR:        Heritage Transport, LLC (Domestic State: IN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Christian Zarco, Pltf. vs. Heritage Transport, LLC and Kenneth Ray Jewett, Dfts.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # D1GN21001943
NATURE OF ACTION:                                 Personal Injury - Vehicle Collision
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Certified Mail on 05/10/2021 postmarked: "Not Post Marked"
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/10/2021, Expected Purge Date:
                                                  05/15/2021

                                                  Image SOP

                                                  Email Notification, Debi Dobbins dce@thgrp.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / JR




                                                                                                                                           EXHIBIT C
                               Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 15 of 35

Travis County District Qlerk
     P.O. Box 679003
 Austin, Texas 78767-90(0
                                                                 7014 3490 0000 6724 3152




                                                        HERITAGE TRANSPORT. LLC
                                                                                                  ATION
                                                        BY SERVING ITS REGISTERED AGENT CT CORPOR
                                                        1999 BRYAN STREET #900
                                                        DALLAS TEXAS 75201




                                                                                                          1;ii i   MUM
                       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 16 of 35
                                                CITATION
                                                           T HE STATE OF TEXAS
                                                            CAUSE NO. D-1-GN-21-001943

CHRISTIAN ZARCO
                                                                                                                              , Plaintiff
  vs.
HERITAGE TRANSPORT, LLC AND KENNETH RAY JEWETT
                                                                                                                              , Defendant

TO:     HERITAGE TRANSPORT, LLC
        BY SERVING ITS REGISTERED AGENT CT CORPORATION
        1999 BRYAN STREET #900
        DALLAS, TEXAS 75201

Defendant, in the above styled and numbered cause:
                                                                         CERTIFIED MAIL 7014 3490 0000 6724 3152
YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered cause, which was filed on APRIL 28
2021 in the 53RD JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, May 07. 2021.

REQUESTED BY:                                                                                                                       •
LAUREN PAIGE SPENCER
4807 SPICEWOOD SPRINGS RD BLDG 2 STE 100
AUSTIN, TX 78759                                                                           Velva L. Price
BUSINESS PHONE:(512)369-3645 FAX: (512)382-6646                                            Travis County District Clerk
                                                                                           Travis County Courthouse
                                                                                           1000 Guadalupe,P.O. Box 679003(78767)
                                                                                           Austin, TX 78701

                                                                                    PREPARED BY: RUBEN TAMEZ



Came to hand on the         day of                                 at           o'clock      M. and executed at
                                                                within the County of                              on the       day of
                               , at          o'clock      M.
by delivering to the within named                                                                          each in person, a true copy of this citation
together with the PLAINTIFF'S ORIGINAL PETITION. LAWYER REFERRAL accompanying pleading, having first attached such copy of such citation to
such copy of pleading and endorsed on such copy of citation the date of delivery.

Service Fee: $
                                                                                          Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the
                                                                                          By:
       day of
                                                                                          Printed Name of Server


                                                                                                                                 County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-21-001943                                                   SERVICE BY THE DISTRICT CLERK                                        P01 - 000106396
       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 17 of 35

                                                                                  4/28/2021 2:23 PM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                                                                                  Travis County
                                CAUSE NO.D-1-GN-21-001943                                      D-1-GN-21-001943
                                                                                                   Ruben Tamez

 CHRISTIAN ZARCO                                                   IN THE DISTRICT COURT
 Plaintiff;

 VS.                                                             53RD JUDICIAL DISTRICT

 HERITAGE TRANSPORT,LLC AND
 KENNETH RAY JEWETT
 Defendants,                                                        TRAVIS COUNTY,TEXAS


                            PLAINTIFF'S ORIGINAL PETITION



       COMES NOW, Plaintiff, CHRISTIAN ZARCO, hereinafter referred to by name or as

"Plaintiff," and complains of HERITAGE TRANSPORT, LLC and KENNETH RAY

JEWETT (hereinafter referred to by name or as "Defendants,") and for cause of action would

respectfully show unto the Court as follows:

                                          I.
                               DISCOVERY CONTROL PLAN

1.     Plaintiff intends for discovery to be conducted under Level 3 of RULE 190 of the TEXAS

RULES OF CIVIL PROCEDURE.


                                            PARTIES

2.     Plaintiff is an individual residing in Leander, Travis County, Texas.

3.     Defendant KENNETH RAY JEWETT is an individual and not a resident ofTexas. This

       Defendant may be served by and through the Secretary of State via in-person delivery or

       overnight mail to James E. Rudder Building 1019 Brazos, Room 105, Austin, Texas 78701

       or certified mail return-receipt-requested to the Secretary of State via certified mail return-

       receipt-requested to P.O. Box 12079, Austin, Texas 78711-2079.
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 18 of 35




                 This nonresident Defendant does not have a designated agent for service ofprocess;

        the nonresident does not maintain a regular place of business in Texas; and the nonresident

         does not have a designated agent for service of process. However, this lawsuit arises from

         the nonresident's business in Texas. Specifically, this Defendant committed a negligent

         act, described in further detail below, with reasonably foreseeable consequences in Texas.

4.       Defendant HERITAGE TRANSPORT, LLC is a foreign, legal entity conducting

         business in the State ofTexas. This Defendant may be served by and through its registered

        agent, C T Corporation, 1999 Bryan Street, Suite 900, Dallas, Texas 75201, or wherever

        else it may be found.


                                   JURISDICTION & VENUE

5.      The subject matter in controversy is within the jurisdictional limits ofthis court. This court

hasjurisdiction over the parties because Defendants reside and/or do business in the State ofTexas.

The court has jurisdiction over Defendants because they purposefully availed themselves of the

privileges and benefits of conducting business in Texas and by committing a tort, which is the

basis ofthis suit, in whole or in part in Texas.

6.       Venue is proper before this Court under § 15.002(a)(1) of the TEXAS CIVIL PRACTICE &

REMEDIES CODE because the crash which injured Plaintiff and a substantial part of the events

giving rise to this claim occurred in Travis County, Texas.

                                               IV.
                                              FACTS

7.      On or about August 18, 2019, Plaintiff; CHRISTIAN ZARCO,was lawfully traveling on

FM 620 in Austin, Travis County, Texas, when Defendant KENNETH RAY JEWETT failed to

maintain control over his vehicle, failed to control speed, failed to maintain an assured clear




Plaintiff's Original Petition                                                                Page -2-
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 19 of 35




distance, and crashed into the rear of Plaintiffs vehicle.. At the time of the collision, Defendant

KENNETH RAY JEWETT was operating his vehicle in the course and scope ofhis employment

with, or in furtherance of the business of, Defendant HERITAGE TRANSPORT, LLC. As a

result ofthis collision, Plaintiff CHRISTIAN ZARCO sustained injuries and damages as further

set out below.

                                      V.
                 CAUSES OF ACTION AGAINST KENNETH RAY JEVVETT

8.      The occurrence made the basis of this suit, reflected in the above paragraph, and the

resulting injuries and damages ofPlaintiff was proximately caused by the negligent conduct ofthe

Defendants. Defendant KENNETH RAY JEVVETT operated the vehicle he was driving in a

negligent manner because he violated duties that he owed Plaintiff to exercise ordinary care in the

operation of his motor vehicle in one or more ofthe following respects:

                 in failing to keep a proper lookout or such lookout, which a person of ordinary
                 prudence would have maintained under same or similar circumstances;

             b. in driving at a speed greater than was reasonable and prudent under the
                circumstances in violation of Section 545.351 ofthe Texas Transportation Code;

            c. in failing to maintain control of his vehicle;

            d. in failing to control the speed of his vehicle;

            e. in failing to maintain an assured clear distance from Plaintiffs vehicle in violation
               of Section 545.062 of the Texas Transportation Code; and

            f. in driving his vehicle while distracted.

Defendant's negligence was a proximate cause of Plaintiff's injuries alleged herein.

9.      Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence, negligence per se, and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.




Plaintiff's Original Petition                                                               Page -3-
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 20 of 35




                                     VI.
              CAUSES OF ACTION AGAINST HERITAGE TRANSPORT,LLC

10.     Defendant HERITAGE TRANSPORT, LLC is liable under the theory of respondeat

superior in that Defendant KENNETH RAY JEWETT was acting within the course and scope

of his employment with, or in furtherance of the business of, Defendant HERITAGE

TRANSPORT,LLC at the time the incident occurred. Defendant HERITAGE TRANSPORT,

LLC is responsible for the acts and/or omissions ofDefendant KENNETH RAY JEWETT which

whether taken singularly or in any combination, constitute negligence, negligence per se, and gross

negligence which proximately caused the collision and injuries and other losses as specifically set

forth herein.

1 1.    In addition, Defendant HERITAGE TRANSPORT,LLC was independently negligent in

one or more ofthe following aspects:

            a.   negligent hiring;
            b.   negligent retention;
            c.   negligent training;
            d.   negligent supervision; and
            e.   negligent entrustment.

12.     Defendant HERITAGE TRANSPORT, LLC is liable for the negligent entrustment of

the subject motor vehicle to KENNETH RAY JEWETT. Defendant HERITAGE

TRANSPORT, LLC owned and/or controlled the vehicle operated by KENNETH RAY

JEWETT at the time of the collision that makes the basis for Plaintiff's lawsuit. Defendant

HERITAGE TRANSPORT,LLC negligently entrusted the motor vehicle to KENNETH RAY

JEWETT,whom Defendant knew or should have known was an unlicensed, incompetent and/or

reckless driver. Defendant violated the duty to exercise ordinary care in the entrustment and

operation ofthe company vehicle.

13.     Each of these acts and/or omissions, whether taken singularly or in any combination



Plaintiff's Original Petition                                                             Page -4-
        Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 21 of 35




constitutes negligence and negligence per se and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

                                              VII.
                                            DAMAGES

14.      As a direct and proximate result of the collision and the negligent conduct of the

Defendants, Plaintiff, CHRISTIAN ZARCO, suffered severe bodily injury to her neck, back,

spine, and other parts of his body generally.

15.      As a further result of all ofthe above, Plaintiff has incurred expenses for medical care and

attention. These expenses were incurred for the necessary care and treatment of the injuries

resulting from the incident complained of. The charges are reasonable and were the usual and

customary charges made for such services in the County where they were incurred.

16.     Asa further result ofthe injuries sustained by the Plaintiff, there is a reasonable probability

that he will require further medical care and attention and will incur future reasonable and

necessary expenses for medical care and attention.

17.     Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of her peers. However, Texas Rule of Civil Procedure 47 requires Plaintiff to

affirmatively plead the amount of damages sought. In compliance with the rule, Plaintiff pleads

for monetary relief over $1,000,000.00.

                                               VIII.
                                            INTEREST

18.     Plaintiff further requests both pre-judgment and post-judgment interest on all his damages

as allowed by law.

                                              IX.
                                         JURY DEMAND

19.     Plaintiff demands a trial by jury and tenders payment this date of the required jury fee.



Plaintiff's Original Petition                                                                 Page -5-
       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 22 of 35




                                             X.
                                     RULE 193.7 NOTICE

20.     Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives actual notice to

Defendants that any and all documents produced by Defendants in response to written discovery

may be used against each Defendant and all Defendants producing the documents at any pre-trial

proceeding and/or at the trial ofthis matter, without the necessity ofauthenticating the documents.

                                              XI.
                                            PRAYER

        WHEREFORE,PREMISES CONSIDERED,Plaintiff requests that Defendants be cited to

appear and answer, and on final trial, Plaintiff has judgment against Defendants in an amount

within the jurisdictional limits of this Court, together with all pre-judgment and post-judgment

interest as allowed by law, costs of Court, and for such other and further relief to which Plaintiff

may be justly entitled by law and equity, including, but not limited to:

     a) Physical pain and suffering in the past;
     b) Physical pain and suffering in the future;
    c) Mental anguish in the past;
     d) Mental anguish in the future;
    e) Past medical expenses;
    f) Future medical expenses;
     g) Physical impairment in the past;
     h) Physical impairment in the future;
     i Physical disfigurement in the past;
     )
   j) Physical disfigurement in the future;
     k) Loss of wages in the past;
     I Loss of wages in the future;
     )
     m)Loss of past/future wage earning capacity;
     n) Pre-judgment interest;
     o) Post-judgment interest;
     p) Exemplary damages; and
     q) Property damage and diminution of property value.


                                             [SIGNATURES ON NEXT PAGE]




Plaintiff's Original Petition                                                              Page -6-
       Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 23 of 35




                                   Respectfully submitted,

                                  SANDOVAL I JAMES,PLLC


                                  By:/s/Lauren Spencer
                                  Benedict "Ben" James
                                  Texas Bar No.: 24058518
                                  Benedict.James@si-lawfirm.com
                                  Lauren Spencer
                                  Texas Bar No.: 24096336
                                  Lauren.Spencer@sj-lawfirm.com
                                  Esteban Sandoval
                                  Texas Bar No.: 24083789
                                  Esteban.Sandoval@sj-lawfirm.com4807
                                  Spicewood Spring Road,
                                  Bldg 2, Suite 100
                                  Austin, TX 78759
                                  Tel.:(512)382-7707
                                  Fax:(512)382-6646
                                  Attorneys for Plaintiff




Plaintiffs Original Petition                                            Page -7-
          Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 24 of 35


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Karen Martinez Perez on behalf of Benedict James
Bar No. 24058518
karen.martinezp@sj-lawfirm.com
Envelope ID: 52915306
Status as of 4/29/2021 11:08 AM CST

Associated Case Party: CHRISTIAN ZARCO

Name                   BarNumber Email                            TimestampSubmitted Status
Maria Leos                       maria.leos@sj-lawfirm.com        4/28/2021 2:23:06 PM   SENT

Karen Martinez-Perez             karen.martinezp@sj-lawfirm.com   4/28/2021 2:23:06 PM   SENT

Amanda Medved                    amanda.medved@sj-lawfirm.com     4/28/2021 2:23:06 PM   SENT

Gina Perez                       gina.perez@sj-lawfirm.com        4/28/2021 2:23:06 PM   SENT

Lauren Spencer                   lauren.spencer@sj-lawfirm.com    4/28/2021 2:23:06 PM   SENT
                      Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 25 of 35




THE LAWYER REFERRAL SERVICE OF CENTRAL TEXAS
A Non-Profit Corporation




                                 IF YOU NEED A LAWYER
                                 AND DON'T KNOW ONE,
                             THE LAWYER REFERRAL SERVICE
                                       CAN HELP

                                                      512-472-8303
                                                    866-303-8303 (toll free)
                                                     www.AustinLRS.org
                                         Weekdays 8:00 am to 4:30 pm
                                $20.00 for first half hour attorney consultation
                 (free consultations for personal injury, malpractice, worker's compensation,
                                  bankruptcy, and social security disability)

                           This service is certified as a lawyer referral service as required by the State of Texas
                                        under Chapter 952, Occupations Code. Certificate No. 9303




                 SI USTED NECESITA EL CONSEJO DE UN
                  ABOGADO Y NO CONOCE A NINGUNO
                            PUEDE LLAMAR
                    A LA REFERENCIA DE ABOGADOS

                                                      512-472-8303
                                                 866-303-8303(name gratis)
                                                    www.AustinLRS.org

                                Abierto de lunes a viernes de 8:00 am-4:30 pm
                        $20.00 por la primera media hora de consulta con un abogado
                       (la consulta es gratis si se trata de dario personal, negligencia,
                 indemnizacion al trabajador, bancarrota o par incapacidad del Seguro Social)

                           This service is certified as a lawyer referral service as required by the State of Texas
                                        under Chapter 952, Occupations Code. Certificate No. 9303
         Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 26 of 35
                                                                                5/28/2021 2:38 PM
                                                                                                 Velva L. Price
                                                                                                District Clerk
                                                                                                Travis County
                                  CAUSE NO. D-1-GN-21-001943                                 D-1-GN-21-001943
                                                                                             Adrian Rodriguez

CHRISTIAN ZARCO                              §       IN THE DISTRICT COURT
Plaintiff,                                   §
                                             §
VS.                                          §       53RD JUDICIAL DISTRICT
                                             §
HERITAGE TRANSPORT, LLC AND                  §
KENNETH RAY JEWETT                           §
Defendants.                                  §       TRAVIS COUNTY, TEXAS

         DEFENDANT HERITAGE TRANSPORT, LCC’S ORIGINAL ANSWER
                   TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Heritage Transport, LLC (hereinafter “Defendant”) files this Original Answer

to Plaintiff’s Original Petition and would respectfully show unto the Court as follows:

                                            I.
                                      GENERAL DENIAL

       1.1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every allegation contained in Plaintiff’s Original Petition, and since they are

allegations of fact, Plaintiff should be required to prove them by a preponderance of the evidence

in accordance with the laws of the State of Texas.

                                          II.
                           REQUEST FOR INITIAL DISCLOSURES

          2.1.       Defendant requests that within 30 days of receipt of Defendant’s Original

Answer, all parties disclose the necessary information contained in Texas Rules of Civil Procedure,

Rule 194.2 Initial Disclosures.




                                           Page 1 of 3

                                                                                           EXHIBIT D
          Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 27 of 35




                                          III.
                                 DEMAND FOR JURY TRIAL

       3.1.    Defendant herein makes its demand for a jury trial in this case and hereby tenders

the appropriate fee.

                                              IV.
                                            PRAYER

       4.1.    WHEREFORE, Defendant prays that Plaintiff take nothing by her suit, and for such

other and further relief, in law or in equity, to which Defendant may show himself justly entitled.



                                              Respectfully Submitted,


                                             /s/ Lauren C. Doughty
                                             Daniel P. Buechler
                                             State Bar No. 24047756
                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Facsimile: (214) 871-8209
                                             Email: dbuechler@thompsoncoe.com


                                             Lauren C. Doughty
                                             State Bar No. 24087442
                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             701 Brazos, Suite 1500
                                             Austin, Texas 78701
                                             Telephone: (512) 708-8200
                                             Facsimile: (512) 708-8777
                                             Email: ldoughty@thompsoncoe.com

                                             ATTORNEYS FOR DEFENDANT
                                             HERITAGE TRANSPORT, LCC




                                           Page 2 of 3
         Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 28 of 35




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on all known
counsel on May 28, 2021, pursuant to the Texas Rules of Civil Procedure as follows:

Benedict “Ben” James
Lauren Spencer
Esteban Sandoval
Sandoval James PLLC
Benedict.James@sj-lawfirm.com
Lauren.Spencer@sj-lawfirm.com
Esteban.Sandoval@sj-lawfirm.com
4807 Spicewood Spring Road,
Bldg 2, Suite 100
Austin, Texas 78759
512.382.7707
512.382.6646 (fax)
ATTORNEYS FOR PLAINTIFF


                                            /s/ Lauren C. Doughty
                                            Daniel P. Buechler
                                            Lauren C. Doughty




                                          Page 3 of 3
              Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 29 of 35

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Rebecca Anzak on behalf of Lauren Doughty
Bar No. 24087442
ranzak@thompsoncoe.com
Envelope ID: 53931300
Status as of 6/1/2021 11:31 AM CST

Associated Case Party: CHRISTIAN ZARCO

Name                   BarNumber   Email                            TimestampSubmitted       Status

Lauren Spencer                     lauren.spencer@sj-lawfirm.com    5/28/2021 2:38:09 PM     SENT

Karen Martinez-Perez               karen.martinezp@sj-lawfirm.com   5/28/2021 2:38:09 PM     SENT

Maria Leos                         maria.leos@sj-lawfirm.com        5/28/2021 2:38:09 PM     SENT

Gina Perez                         gina.perez@sj-lawfirm.com        5/28/2021 2:38:09 PM     SENT

Alma Campos                        alma.campos@sj-lawfirm.com       5/28/2021 2:38:09 PM     SENT



Case Contacts

Name               BarNumber   Email                           TimestampSubmitted     Status

Lauren CDoughty                ldoughty@thompsoncoe.com        5/28/2021 2:38:09 PM   SENT

Daniel PBuechler               dbuechler@thompsoncoe.com 5/28/2021 2:38:09 PM         SENT
Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 30 of 35




                                                                EXHIBIT E
Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 31 of 35




             Travis




                  /S/ Lauren Doughty
JS 44 Reverse (Rev. 10/20)   Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 32 of 35
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                  Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 33 of 35

                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                    Austin            DIVISION

                                  Supplement to JS 44 Civil Cover Sheet
                                 Cases Removed from State District Court

This                be               the Clerk's Office no        the first business day
            the          of the Notice of Removal. Additional sheets may be used as necessary.

The               of record for the                    MUST sign

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
Cause No. D-1-GN-21-001943
Christian Zarco v. Heritage Transport, LLC and Kenneth Ray Jewett
53rd Judicial District Court, Travis County, Texas


2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Plaintiff                                                 04/28/2021
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Plaintiff - c/o Lauren Spencer, Sandoval James, PLLC, 4807 Spicewood Springs Rd., Bldg. 2, Ste. 100,
Austin, Texas 78759; Telephone (512) 382-7707; Fax (512) 382-6646
Defendant Heritage Transport, LLC - c/o Daniel P. Buechler, Thompson, Coe, Cousins & Irons, LLP, 700
N. Pearl Street, 25th Floor, Dallas, Texas 75201; Telephone (214) 871-8200; Fax (214) 871-8209

2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
Defendant - Kenneth Ray Jewett




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1
                      Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 34 of 35

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).




VERIFICATION:

 /S/ Lauren Doughty
                                                          06/09/2021
Attorney for Removing Party                               Date


Heritage Transport, LLC

Party/Parties




(NOTE: Additional comment space is available on page 3)




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 2
               Case 1:21-cv-00509-RP Document 1 Filed 06/09/21 Page 35 of 35

ADDITIONAL COMMENTS (As necessary):
 Additional Counsel for Defendant Heritage Transport, LLC - Lauren Doughty, Thompson, Coe, Cousins &
 Irons, LLP, 701 Brazos, Suite 1500, Austin, Texas 78701; Telephone (512) 708-8200; Fax (512) 708-8777




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                          Page 3
